            Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 1 of 6. PageID #: 1




                        UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               WESTERN DIVISION
  MELINDA CAMPTON,                            )
                                              )     CIVIL COMPLAINT
        Plaintiff,                            )
                                              )
  v.                                          )     3:20-CV-2464
                                              )
  PORTFOLIO RECOVERY                          )
  ASSOCIATES, LLC,                            )
                                              )     JURY DEMAND
        Defendant.                            )
                                              )

                                       COMPLAINT

       Now comes MELINDA CAMPTON (“Plaintiff”), complaining as to PORTFOLIO

RECOVERY ASSOCIATES, LLC, (“Defendant”) as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action pursuant to the Fair Debt Collection Practices

Act (“FDCPA”) under 15 U.S.C. § 1692 et seq. and the Ohio Consumer Sales Practices

Act (“CSPA”) under Ohio Rev. Code Ann. § 1345 et seq.

                                 JURISDICTION AND VENUE

       2.      This action arises under the FDCPA. Subject matter jurisdiction is

conferred upon this Court by 15 U.S.C. § 1692, as well as 28 U.S.C. §§ 1331 and 1337, as

the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claims pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) as a

substantial part of the events giving rise to the claims occurred within this District.


                                            [1]
             Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 2 of 6. PageID #: 2




                                           PARTIES

       4.       Plaintiff is a natural person residing in Hancock County in Ohio.

       5.       Defendant is a third-party debt collector with its principal place of

business in this Virginia.

       6.       Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principles, trustees, sureties, subrogees,

representatives, and insurers at all times relevant to the instant action.

                                        BACKGROUND

       7.       Plaintiff incurred a credit card debt of a few hundred dollars (the

“account”).

       8.       Plaintiff used the account to pay for everyday living expenses, such as

groceries.

       9.       Plaintiff incurred the account for personal (not business) purposes.

       10.      After Plaintiff defaulted on this debt, Defendant received the debt and

began to collect on it.

       11.      Plaintiff filed a bankruptcy petition together with her husband, Steve R.

Campton, on May 13, 2019, Case No. 3:19-bk-31518 (N.D. Ohio).

       12.      A confirmation hearing was held on or about November 14, 2019, and the

plan of bankruptcy was to be confirmed.

       13.      Plaintiff and her husband then voluntarily dismissed the bankruptcy

petition because they were getting a divorce.




                                             [2]
               Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 3 of 6. PageID #: 3




         14.      Plaintiff’s action in voluntarily dismissing the bankruptcy was solely to

aid resolution of her divorce.

         15.      Defendant then began to bombard Plaintiff with daily phone calls to

demand payment on the account.

         16.      Plaintiff explained repeatedly that she did not have any money to pay any

debts.

         17.      Plaintiff explained that she is on a fixed income through Social Security

and is unable to pay.

         18.      Defendant continued to call Plaintiff multiple times per day over a period

of many months.

         19.      Defendant called Plaintiff repeatedly from January 2020 through late

September 2020.

         20.      Plaintiff, on information and belief, told Defendant not to place further

calls to her.

         21.      Even though there was no hope of obtaining any payment from Plaintiff,

who had repeatedly explained that she could not pay, Defendant continued its

campaign of calls.

         22.      On information and belief, the purpose of these calls was to harass

Plaintiff into paying.

         23.      Plaintiff felt frustrated due to these calls and experienced a sense of utter

helplessness.



                                                [3]
             Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 4 of 6. PageID #: 4




         COUNT I — VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

       24.      Plaintiff realleges the paragraphs above as though fully set forth herein.

       25.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

       26.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA

because the principal purpose of its business is the collection of debts, and because it

uses the instrumentalities of interstate commerce to do so.

       27.      In the alternative, Defendant is a “debt collector” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.

       28.      Defendant’s actions violated:

                a. § 1692d(5) because Defendant engaged in conduct, as set forth in this

                   Count, that the natural consequence of which was to harass Plaintiff in

                   connection with the collection of a debt, namely causing Plaintiff’s

                   phone to ring repeatedly despite there being no reasonable chance that

                   Plaintiff would be able to pay on the account.

         COUNT II – VIOLATIONS OF THE OHIO CONSUMER SALES PRACTICES ACT

       29.      Plaintiff realleges the above paragraphs as though fully set forth herein.

       30.      The CSPA, pursuant to R.C. 1345.02(A), states that “[n]o supplier shall

commit an unfair or deceptive practice in connection with a consumer transaction.”

       31.      Plaintiff is a “person” as defined by R.C. 1345.01(B).

       32.      Defendant is a “supplier” as defined by R.C. 1345.01(C).



                                             [4]
            Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 5 of 6. PageID #: 5




      33.      Debt collection is part of a “consumer transaction” as defined by R.C.

1345.01(A).

      34.      R.C. 1345.09(B) thus grants Plaintiff a private right of action against

Defendant for $200 per violation of the CSPA, plus noneconomic damages of up to

$5,000 per violation in an amount to be determined at trial, plus attorney fees.

      35.      Defendant committed unfair or deceptive acts or practices in violation of

the CSPA, R.C. 1345.02(A), when Defendant engaged in acts and practices in violation

of the FDCPA as set forth above.

      36.      Defendant’s actions therefore violated the CSPA, and Plaintiff is entitled

to compensation.

WHEREFORE, Plaintiff respectfully requests judgment as follows:

      a.       Awarding Plaintiff statutory damages of $1,000.00 as provided under

      15 U.S.C. § 1692k(a)(2)(A);

      b.       Awarding Plaintiff actual damages, in an amount to be determined at

      trial, as provided under 15 U.S.C. § 1692k(a)(1);

      c.       Awarding Plaintiff costs and reasonable attorney fees as provided under

      15 U.S.C. § 1692k(a)(3);

      d.       Awarding Plaintiff $200 per violation of the CSPA, plus noneconomic

      damages up to $5,000 in an amount to be determined at trial, plus reasonable

      attorney fees; and

      e.       Awarding any other relief as this Honorable Court deems just and

      appropriate.

                                             [5]
         Case: 3:20-cv-02464 Doc #: 1 Filed: 10/30/20 6 of 6. PageID #: 6




A TRIAL BY JURY IS DEMANDED.


Dated: October 30, 2020

                                        By: s/ Jonathan Hilton

                                        Jonathan Hilton (0095742)
                                        HILTON PARKER LLC
                                        10400 Blacklick-Eastern Rd NW, Suite 110
                                        Pickerington, OH 43147
                                        Tel: (614) 992-2277
                                        Fax: (614) 427-5557
                                        jhilton@hiltonparker.com
                                        Attorney for Plaintiff




                                       [6]
